SULLIVAN, Chief Judge
(concurring):
I agree with Judge Wiss’ resolution of this case. Nevertheless, I believe some additional comments are warranted with respect to appellant’s legal attacks on his conviction of larceny of military allowances.1 He argued before the court below that he should not have been convicted of stealing the above military allowances, “since entitlement to the allowances depends upon marital status, and not upon whether the married servicemember actually uses the money to support the dependent.” Assignment of Errors Before CMR at 5. He raises a similar argument here, primarily relying on decisions of the Court of Military Review in United States v. Tatum, 34 MJ 1115 (NMCMR 1992), and United States v. Roberts, 33 MJ 819, 820 (NMCMR 1991). Final Brief at 5-6.
A servicemember’s right to pay and allowances is governed by statute and appropriate regulations. Bell v. United States, 366 U.S. 393, 81 S.Ct. 1230, 6 L.Ed.2d 365 (1961); United States v. Bolden, 28 MJ 127, 130 (CMA 1989). Appellant’s general right to Basic Allowance for Quarters (BAQ) and Variable Housing Allowance (VHA) is governed by 37 USC §§ 401-403a; Department of Defense (DoD) regulations; and Naval Service regulations. See Day v. United States, 611 F.2d 1122, 1124-25 (5th Cir.), cert. denied, 449 U.S. 919, 101 S.Ct. 316, 66 L.Ed.2d 146 (1980); United States v. Allen, 27 MJ 234, 239 (CMA 1988).2 Appellant’s more particular right to BAQ at the higher dependent rate is not expressly provided for in the above statutes, but it is provided for in DoD regulations. See 37 USC § 403(a), (h), and (j)(l); § 30236, Department of Defense Military Pay and Allowances Entitlement Manual (DoD 7000.14-R) (March 9, 1987) (Change 12) (member who does not support dependents is not entitled to dependent rate *198BAQ but may be entitled to regular BAQ).3 Finally, this Court has already rejected an entitlement argument substantially similar to appellant’s in United States v. Antonelli, 35 MJ 122 (CMA 1992).
In any event, appellant’s argument is inadequate, even if he was entitled to BAQ and VHA allowances at the higher dependent’s rate based on his marriage status alone. Article 121, Uniform Code of Military Justice, 10 USC § 921, provides:
(a) Any person subject to this chapter who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind—
(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of lareeny[J
(Emphasis added.)
The President, in paragraph 46c(l), Part IV, Manual for Courts-Martial, United States, 1984, explains this offense as follows:
(c) Ownership of the property.
(i) In general. Article 121 requires that the taking, obtaining, or withholding be from the possession of the owner or of any other person. Care, custody, management, and control are among the definitions of possession.
(ii) Owner. “Owner” refers to the person who, at the time of the taking, obtaining, or withholding, had the superior right to possession of the property in the light of all conflicting interests therein which may be involved in the particular case. For instance, an organization is the true owner of its funds as against the custodian of the funds charged with the larceny thereof.
(in) Any other person. “Any other person” means any person — even a person who has stolen the property — who has possession or a greater right to possession than the accused. In pleading a violation of this article, the ownership of the property may be alleged to have been in any person, other than the accused, who at the time of the theft was a general owner or a special owner thereof. A general owner of property is a person who has title to it, whether or not that person has possession of it; a special owner, such as a borrower or hirer, is one who does not have title but who does have possession, or the right of possession, of the property.
(iv) Person. “Person,” as used in referring to one from whose possession property has been taken, obtained, or withheld, and to any owner of property, includes (in addition to a natural person) a government, a corporation, an association, an organization, and an estate. Such a person need not be a legal entity.
(Emphasis added.) This Court has approved this explanation as a proper view of Article *199121. See United States v. Leslie, 13 MJ 170, 171-72 (CMA 1982).
The Supreme Court recently defined an entitlement as follows:
As a preliminary matter, the natural reading of the statute supports the Court of Appeals’ conclusion that a person entitled to compensation need not be receiving compensation or have had an adjudication in his favor. Both in legal and general usage, the normal meaning of entitlement includes a right or benefit for which a person qualifies, and it does not depend upon whether the right has been acknowledged or adjudicated. It means only that the person satisfies the prerequisites attached to the right. See generally Board of Regents of State Colleges v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 2709, 33 L.Ed.2d 548 (1972) (discussing property interests protected by the Due Process Clause and contrasting an entitlement to an expectancy); Black’s Law Dictionary 532 (6th ed.1990) (defining “entitle” as “To qualify for; to furnish with proper grounds for seeking or claiming”).
Estate of Cowart v. Nicklos Drilling Co., — U.S.-, 112 S.Ct. 2589, 2595, 120 L.Ed.2d 379 (1992). Accordingly, at best, appellant’s marriage to Theresa Eisele was a proper ground for claiming BAQ and VHA allowances under 37 USC §§ 401-03a in February of 1989. See generally Frontiero v. Richardson, 411 U.S. 677, 678, 93 S.Ct. 1764, 1766, 36 L.Ed.2d 583 (1973).
Nevertheless, the authorizing statutes provide that the Secretary of Defense or his designee will “make any determination necessary to administer” BAQ allowances (37 USC 403(h)) in accordance with Presidential Regulations (37 USC 403(j)(l)). See also 37 USC § 403a(e)(l). Reasonable regulations consistent with the statutory grant of allowances will be upheld. See Day v. United States, 611 F.2d at 1124. Here, an application procedure was established that required the applicant to provide, inter alia, the address of his spouse who was claimed as a dependent. This requirement was not unreasonable in that it provided a way to verify an application for a dependent allowance if necessary.
Appellant admitted knowingly providing a false address for his claimed dependent spouse, which in part induced the Government to pay these allowances prematurely and in violation of appropriate regulations. See also 18 USC 10014 Thus, the Government’s superior possessory and proprietary interest in these funds was fraudulently extinguished by appellant. See United States v. Milton, 8 F.3d 39, 41-3 (D.C.Cir.1993) (United States fraudulently induced to pay allowances), cert. denied, — U.S.-, 115 S.Ct. 299, 130 L.Ed.2d 212 (1994). Cf. United States v. Howard, 787 F.Supp. 769 (S.D. Ohio 1992) (United States properly pays allowances). His conviction for larceny can be sustained on this basis alone. See generally United States v. McCline, 32 MJ 356 (CMA 1991); United States v. Leslie, supra. Cf. United States v. Peterson, 15 USCMA 199, 35 CMR 171 (1964).

. SPECIFICATION: In that [appellant] did, at various locations between 6 February 1989 and December 1989, steal U.S. currency in the form of Basic Allowance for Quarters and Variable Housing Allowance pay entitlements, in the amount of $4,535.74, the property of the United States government.


. The prosecution offered the testimony of Mr. Luther Bond, the disbursing officer at Personnel Support Activity, Naval Station, Norfolk. He previously spent 25 years on active duty and retired from the Navy in 1976 as a Master Chief Disbursing Clerk. He was offered as an "expert in the area of pay entitlements in the Navy" and, without defense objection, was "received” as such an expert by the judge at this court-martial.


. Mr. Bond testified as follows:
Q. What is it about not supporting his wife that-
A. Well,-
Q. -causes you to believe there would be— may be a problem?
A. An individual that has a wife approved as a dependent, that either through his own refusal to support or maybe not knowing where his wife is and cannot support her, is not entitled to the BAQ that the government is paying if he’s not using it for support purposes.
Q. Let me ask you this. If a member is married, what’s his entitlement to VHA and BAQ?
A. Well, if a member is married, he is automatically entitled to BAQ. VHA is determined by the cost of the housing that he’s renting for his family to occupy and, therefore, you have to claim the actual housing cost in order to be entitled to the VHA portion related to the BAQ.
Q. What if a particular member is married but not supporting their wife?
A. Well, then he — obviously, then he’s not providing a residence that he could be claiming a housing cost for, for his dependents to reside in.
Q. So if she’s not a dependent, is he, or is he not, entitled to BAQ and VHA?
A. Well, if he’s not supporting her, he's not entitled to the BAQ. He's not entitled to the BAQ; he’s also not entitled to the VHA.
Defense counsel did not object to this testimony on hearsay grounds regarding contents of regulations or any other grounds. See Mil.R.Evid. 1001-08, Manual for Courts-Martial, United States, 1984. He later conceded in his closing argument that appellant was not entitled to BAQ.


. See also 37 USC § 403(a)(2), which states:
A member of a uniformed service with dependents is not entitled to a basic allowance for quarters as a member with dependents unless the member makes an annual certification to the Secretary concerned indicating the status of each dependent of the member. The certification shall be made in accordance with regulations prescribed by the Secretary of Defense.
(Effective December 5, 1991.)